DETAILED ACTION
This Office action is in response to amendments filed 3/8/2021. It should be noted that claims 1, 4-6, 10, 11, 16, and 18 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gathers US 2011/0182754 A1.
Gathers discloses, regarding claim 1, an air compressor 20 comprising: a compressor assembly 36 including an electric motor and a pump driven by the motor; a battery pack (see paragraph [0029]) electrically connected to the motor (36) for providing electrical power thereto; a storage tank 32 that receives compressed air from the pump (36); and a case (40, 44, 48) enclosing at least the compressor assembly 36 and the storage tank 32; an outlet port 124 in fluid communication with the storage tank 32; an adjustable pressure regulator 84 at least partially positioned within the case (clearly shown in Fig. 1), the outlet port 124 configured to discharge compressed air from the storage tank 32 at a regulated pressure determined by the pressure regulator 84; and an adjustment knob 96 to adjust the regulated pressure of compressed air provided by the outlet port 124, the adjustment knob 96 positioned on an exterior of the case (40, 44, 48) when the case is in a closed configuration: wherein the case (40, 44, Re claim 2, wherein the case (40, 44, 48) defines an interior, and wherein the case includes a base (40, 44) and a lid 48 that is selectively openable by a user to allow access to the interior; Re claim 3, wherein the case (40, 44, 48) includes a handle 108 to facilitate transporting the compressor assembly 36 and the storage tank 32; Re claim 4, wherein the pump is a single-piston reciprocating pump (clearly shown in Fig. 5); Re claim 5, wherein the outlet port 124 extends from the exterior of the case (clearly shown in Fig. 7); Re claim 6, wherein the outlet port 124 is a first outlet port and the air compressor further includes a second outlet port (see port on 32 at top right of Fig. 10) in direct fluid communication with the storage tank 32, wherein the second outlet port is configured to discharge unregulated compressed air from the storage tank 32 (this is clearly the case); Re claim 7, further comprising: a first gauge 92 that displays the regulated pressure of the compressed air discharged from the first outlet port 124; and a second gauge 88 that displays the pressure within the storage tank 32; Re claim 8, wherein the first 124 and second outlet ports (port on 32 at top right of Fig. 10) are configured to simultaneously discharge compressed air therefrom; Re claim 9, further comprising a control panel (see left top face of the assembly in Fig. 1 comprising 84) disposed on the case (40, 44, 48) to selectively activate the compressor assembly 36; Re claim 10, wherein the battery pack is positioned inside the case (see paragraph [0029]); Re claim 14, wherein the case (40, 44, 48) includes a first recess to receive a pneumatic tool 154 which is fluidly connected to the storage tank 32 (recess clearly shown in Figs. 1, 9, and 10); Re claim 15, wherein the case (40, 44, 48) 
Gathers discloses, regarding claim 18, a system comprising: an air compressor 20 including a compressor assembly 36 having an electric motor and a pump driven by the motor, a battery pack electrically connected to the motor for providing electrical power thereto (see paragraph [0029]), a storage tank 32 that receives compressed air from the pump, and a case (40, 44, 48) enclosing at least the compressor assembly 36, the storage tank 32, and the battery pack (see paragraph [0029]); a pneumatic tool 154 stored within the case (see Figs. 9-10); and an air hose 120 stored within the case (see Fig. 7) for fluidly connecting the pneumatic tool 154 to the storage tank 32; Re claim 19, wherein the case (40, 44, 48) defines an interior, and wherein the case includes a base (40, 44) and a lid 48 that is selectively openable by a user to allow access to the interior; Re claim 20, wherein the case includes a mounting rail 140/156 for mounting an accessory.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohi 8,282,363.
Ohi discloses, regarding claim 16, an air compressor assembly 10 comprising; a first case (combination of elements 25, 30, 210) defining a first interior; a compressor assembly 24 including an electric motor and a pump driven by the motor (see col. 3, lines 11-22), the compressor assembly 24 disposed within the first interior of the first case (clearly shown in Figs. 1-5); a second case (combination of elements 60, 70, 230) coupled to the first case (25, 30, 210), the second case defining a second interior; and Re claim 17, wherein the first case (25, 30, 210) includes a projection 242 that is receivable in a recess 239 of the second case (60, 70, 230) to couple the first and second cases together (clearly shown in Figs. 4-7; see col. 7, lines 6-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gathers US 2011/0182754 A1.
Gathers discloses the general conditions of the claimed invention except for the express disclosure of the case, when in the closed configuration, attenuating noise produced by the compressor assembly to less than 68 decibels, the compressor assembly filling the storage tank with compressed air at a pressure between 75 psi and 125 psi while producing less than 68 decibels of noise with the case closed, or the case having a width that is less than 12 inches. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely optimum or workable ranges. It has been held that where the general conditions of a claim .


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746